 TEXAS ROCKWOOL577Texas Rockwool,Division of Rockwool Industries,Inc.andRetail,Wholesale and Department StoreUnion,AFL-CIO. Cases 16-CA-5359 and 16-RC-64131June 17, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn August 30, 1974, Administrative Law JudgeFannie M. Boyls issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, fmdings,2 andconclusionsof the Administrative Law Judge, asamplified herein, and to adopt her recommendedOrder.On the afternoon of November 21, 1973, Respon-dent made a decision to discharge long-term employ-eeWarren Isaac whose union sympathies andactivitieswere well known to Respondent. Isaac wasnotified of this decision on the morning of November23 when he appeared at the plant to serve as unionobserver at the representation election scheduled tocommenceat 6:30 a.m. The Administrative LawJudge found that the reasons asserted by theRespondent for` discharging Isaac were pretextualand that the real reason was Isaac's continuedadherence to and support of the Union. Accordingly,the discharge of Isaac was found to violate Section8(a)(3) and (1) of the Act. We agree with this finding.As more fully described by the Administrative LawJudge, the credited testimony, submitted in large partby Respondent's general plant superintendent, Cor-sentino, revealsthat Isaac was not discharged fordisrupting the Respondent's preelection meeting, orfor ridiculing or insulting Assistant SuperintendentVining at the meeting, or for blaming employeeKnight's death on the actions of the Respondent, orfor any conduct which occurred within the plant.Accordingly, we believe our dissenting colleague'sreliance on these incidents and events is misplaced.1On March 7, 1975, the Board issued an Order in the above-entitledproceeding severingCase 16-RC-6413 from Case16-CA-5359 andgranting the Petitioner's request to withdraw without prejudice its petitionfiled in Case 16-RC-6413. On May15, 1975,the Board denied theEmployer'smotion to set aside the aforesaid Order.Accordingly, thevalidity of the election conducted in Case 16-RC-6413 is no longer beforehe Board.On the other hand, as set forth more fully by theAdministrative Law Judge, Corsentino testified thatIsaac was discharged "because of his insubordinationand his conduct" outside the plant on November 21,and because he (Isaac) "requested" to be fired. Inthis regard, the record shows that, after Isaac wasgiven his turkey box, Respondent's assistantsuperin-tendent, Vining, wished him a happy Thanksgivingand told him to get in his car and go home. Isaacprotested indicating that he did not have to go homeand that the city or county owned 60 feet on eachside of the road where his car was parked. Isaacobserved the widow of former employee WillieKnight who had been recently killed in an automo-bile accident a few days earlier. Mrs. Knight wassitting in a car parked on the road near that ofIsaac's. Isaac went to where Mrs. Knight was parkedto talk with her. Vining followed him and told Mrs.Knight that Corsentino had a check for her andrequested that she drive her car to the plant entrance.Isaac thereafter talked to some of the other employ-ees in the vicinity and then told Vining, "I would liketo beat the shit out of you guys." Vining returned tothe plant and told Corsentino that Mrs. Knight waswaiting to see him. Vining did not tell Corsent'uioaboutIsaac's remarks to him at that time.Corsentino gaveMrs. Knight her deceased hus-band's paycheck and savings. At that point henoticedIsaac acrossthe street moving his hands andtalking in a loud voice, but could not hear what hewas saying. Corsentino went across the street, andtold Isaac: "why don't you leave and we'll talk thisthing over later when you have calmed down andwhen you have sobered up." Isaac told Corsentinothat he was on county property and that thereforeCorsentino could not make him move. Corsentinoinsisted that Isaac move, whereupon Isaac retortedthat he would whip him up and down the highway.Corsentino thereafter warnedIsaac,"Well, fine, I'lljust call the law and just have you removed and haveyou picked up." By the time the police arrived, Isaachad departed.After the police had been called by Corsentino,Vining told Corsentino, for the firsttime,of Isaac'sremarks to him while hewas acrossthe street nearMrs. Knight's automobile. Thereafter,at the sugges-tion of Corsentino or General Plant Manager West,the three plant officials decided to file a complaintwith the justice of the peace on the basis of "whathappened in the road" between Isaac and Corsenti-2The Respondent has excepted to certain credibility findingsmade bythe Administrative Law Judge. It is the Board's establishedpolicy not tooverrulean AdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry WallProducts,Inc.,91NLRB 544 (1950), enfd.188 F.2d 362(C.A. 3, 1951). We havecarefullyexamined the record and find no basis for reversing her findings.8NLRB No. 97 578DECISIONSOF NATIONALLABOR RELATIONS BOARDno.The complaint was filed, and on the sameafternoon Corsentino made outIsaac'sdischargepapers and had his check prepared. When Isaacappeared at the plant on Friday morning before thescheduled election at which he was to serve as unionobserver, he was told by West that he had been firedand to leave the premises.Specifically,withrespecttoIsaac's"insubordination," Corsentino described his conductin the following manner:He refused to get off the parking lot . . . well, hewouldn't do what we asked him; what I asked himto do, to leave there without no big-without anybig problem there in the parking lot, withoutcausing acommotion, just to quit and go onhome, to quit causing a commotion and go onhome, and he says that he just wasn't going to doit.L couldn't make him do anything.And at another point, Corsentino added that Isaac'scar was parked blocking the parking lot, and indescribing the "commotion" stated:He was causinga commotion out there. He wasstopping the people from getting out of theparking lot.He was throwing his hands uphollering.In reviewing Isaac's so-called insubordinate con-duct as a reasonfor the discharge, we must conclude,as did the Administrative Law Judge, that suchreason waspretextual.At the outset, apart fromCorsentino's testimony, there is no support for thestatementthatIsaac's carwas blocking the employ-ees from leavingthe parking lot or that Isaac wascausing acommotion by standing on the parking lotholleringatpeople and preventing them fromleaving. Indeed, Isaac's car was one of several parkedalongsidethe road and Respondent's parking lot hadsome 300-foot frontage with no specific points forentranceand exit. Obviously, Isaac's car could in noway block exit from the parking lot. As for the"commotion," the credited testimony reveals thatIsaacwason the side of the road3 holding aconversation,and although gesticulating with hishands suchgestureswere not madein a threateningmanner; atanother point Respondent'switness,Bradley, describedIsaac as beingacross the highwayfrom the plant and as "just waving his handsnormally" as he talked. Clearly, as found by theAdministrative Law Judge from the credited testimo-ny, Isaac wasnot causingany commotion orpreventing employees from going to their cars orleavingthe parking lot.With respect to Corsentino's testimony that he alsodischarged Isaac because he (Isaac) requested to bedischarged, the Administrative Law Judge specifical-ly credited Isaac's denial that he ever requestedCorsentino to fire him. Contrary to our dissentingcolleague, we perceive no sound basis for disturbingthis credibility resolution.Moreover, Isaac's testimo-ny is supported in part by the testimony of employeeBradley, who overheard the conversation betweenCorsentino and Isaac and testified that he neverheard Isaac ask Corsentino to fire him. But, of evenmore significance in considering this alleged"reason" for the discharge, we note that no mentionwas made of such alleged reason by Respondent'scounsel in his opening statement at the hearing or inhis brief filed subsequent to the hearing. In view ofthese circumstances, we can hardly conclude thatsuch "reason" existed and that Isaac had in fact"requested" to be discharged.Finally,through the testimony of Corsentino,Respondent contends that Isaac was dischargedbecause "he was threatening." In this regard, asnoted heretofore, Isaac told Vining, "I would like tobeat the shit out of you guys" and later toldCorsentino he would whip him up and down thehighway. While we do not condone these remarks ofIsaac, like the Administrative Law Judge, we do notbelieve from the evidence that Respondent regardedthese remarks as threats of immediate violence. Withrespect to Vining, the statement was not a threat ofimmediate harm to anyone but was merely astatement of his desires at the moment with regardRespondent's entire supervisory staff. Indeed, it isclearVining did not take it seriously and did notimmediatelymention it to Corsentino, but onlyreferred to the remark when Corsentino related tohim his experiences with Isaac.Moreover, Isaacmade no move to carry out such threat againstVining. As to Isaac's remark to Corsentino, we areconvinced that this remark was provoked by Corsen-tino when he continued to insist that Isaac immedi-ately remove his car and himself from the publicroad where he had a right to be. Moreover, theevidence does not indicate that Corsentino consid-ered this a threat of immediate violence or attack byIsaac, a much smaller and older man. Indeed, bothCorsentino and Vining knew Isaac was normally avery quiet man and that he performed his work and"didn't cause anybody any problems no way, shape,or form" and that it was only when he was a "littlebit" under the influence of alcohol that "he wouldget a little bit obnoxious." Plainly, such characteriza-tion of Isaac by Vining and Corsentino detractscredence from a conclusion that they regarded3Although our dissenting colleague describes these events as occurringactionsdescribedhereinoccurred on the public road in front ofon Respondent's parking lot, the credited evidence reveals that the initialRespondent's plant. TEXAS ROCKWOOL579Isaac's remarksas seriousthreats or that "he wasthreatening" them. Accordingly, after considering allof the credited evidence, we believe that Corsentinodid not discharge Isaac for the remarks made toVining and Corsentino. Instead, as did the Adminis-trativeLaw Judge, we believe Respondent seizedupon the foregoing events as a pretext to discharge alongstanding supporter and advocate of the Union.Unlike our dissenting colleague, we are persuadedthat there is solid evidentiary support for finding thatIsaac'sdischarge was motivated by his longstandingand continued adherence to and strong support andadvocacy of the Union. As more fully set forth by theAdministrative Law Judge, the Union started organ-izingRespondent's employees in July 1973. Isaacassistedin this organizational campaign by signingup other employeesas membersof the Union and bytestifying for the Union during the representationhearing.Respondent was well aware of these activi-ties.During the Union's organizational campaignRespondent was charged with unlawful conduct initsantiorganizational campaign during July andAugust 1973. Isaac testified against the Respondentin thisregard and Respondent was subsequentlyfound to have committed various unlawful acts bythis Board. Thereafter, some 3_ months later, GeneralPlant ManagerWest assembled the employees for aspeech in which he advanced various reasons whythey should reject the Union in the election to beheld in 2 days. Isaac interrupted West's orderlypresentation of Respondent's arguments by raisingcertainpertinentquestions in regardstoWest'sremarks andby challenging the truthfulness of theantiunion presentation. Finally, when Isaac pointedout to the employees that "This is all just lily ,whitebusinesshere" and that "This is not right" and "Thisisnot fair,"West hadIsaacremoved- from theassembly. After his ejection from the meeting, Isaaccontinued to talk to some of the employees on theroad near his parked car.Plainly,Isaac,a normally "quiet" man, was notsilent in his union advocacy, nor was he quiet aboutRespondent's unlawful conduct or about thosepositionsadvocated by West which Isaac deemed as"not right" or "not fair." Here, Isaac had just beenejected from a meeting for expressing his views andtalking tothe employees about Respondent's anti-union speech. In these circumstances, the onlyreasonableconclusion to draw is that Isaac contin-ued to express-his concerns to his fellow employeeson the highway after his ejection from the meeting.44ThattheUnion was foremost in Isaac's thoughts at that time isillustrated by his conversation with Mrs. Knight wherein he referred to theflowers the Union had sent to her recently,and Viningretorted thatRespondenthad also sent a remembrance.5We see'no support for concluding that Respondent was not opposed toIsaac's continued employment because it offered him reinstatement afterIn the light of this evidence, we agree with theAdministrative Law Judge's conclusion that Corsen-tino believed that Isaac was probably continuing tocriticizeRespondent's policies outside the plant in aneffort to counter Respondent's last-minute appeal toinfluence the election and that this is the reasonwhich precipitated his discharge., Unlike our dissent-mg colleague, we do not regard such conclusion as a"guess" without foundation.5ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed.Order of the Administrative Law Judge andhereby orders that Respondent, Texas Rockwool,Division of Rockwool Industries, Inc., Belton, Texas,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.IT IS FURTHER ORDERED that the complaint be, andithereby is, dismissed insofar as it alleges unfairlabor practices not found herein.6MEMBER KENNEDY,dissenting:Ido not believe that there is substantial evidencejustifying the finding of the Administrative LawJudge that Respondent discriminatorily dischargedemployee WarrenIsaac.Accordingly, I dissent.About noon on Wednesday, November 21, 1973,the day before Thanksgiving, General Plant ManagerLanny West spoke to assembled employees on thesubject of the representation election which was to beheld on Friday, November 23. Although November21was employee Warren Isaac's day off, he wasinvited to attend the meeting when he appeared atthe plant to receive his paycheck and the Thanksgiv-ing gift customarily given to employees. Beforearrivingat the meeting,Isaac,according to hisaccount, drank a couple of cans of beer. Apparentlythe liquor he consumed stimulated him to belligeren-cy,although normally he is a very quiet person.Thus, as the Administrative Law Judge found, Isaacengaged in disruptive conduct at the November 21meeting of West so that the latter instructed PlantSuperintendent Harold Berndt and Assistant Super-intendent Edward Vining to escortIsaacfrom theplant. As Vining approached on the left side of Isaac,the latter swung his right hand from the area of hispocket toward Vining's belt and asked, "Have youever had a knife in your belly?" Isaac laughed, as didthe election.Indeed, such offer was conditioned on Isaac'swithdrawal of hisunfair labor practice charge, and when Isaac preferredto let the Uniondetermine the action to be taken Respondent refused to reemploy him.6 In the absence of exceptions thereto, the Boardadopts,pro formatheAdministrative Law Judge's dismissal of alleged independent violations ofSec. 8(a)(1) of the Act. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDother -employeeswatching,when Vining jumpedbackward. Isaac did not in fact have a knife. Further,as Vining and Berndt were escorting Isaac towardthe exit door, Isaac said to Berndt, "Harold, you area pretty nice guy but Ed [Vining] is a chicken shit"and laughed afterwards. Vining suggested that Isaacgo home; he might feel better later on. Isaacprotested and then told Vining, "Willie Knight killedhimself out here. You guys killed Willie Knightworking him so many hours and everything." Knighthad been killed in an automobile accident severaldays earlier. SeeingMrs. Knight in her car, Isaacwent over to talk to her accompanied by Vining. AsMrs. Knight left, Isaac told Vining, "I would like tobeat the shit out of you guys, all of you s.o.b.'s."Vining escortedMrs.Knight to General PlantSuperintendent Corsentino, who gave her the pay-check and savings of her deceased husband.' Corsen-tino then noticed Isaac across the road gesticulatingwith his hands and talking in a loud voice, but couldnot understand what Isaac was saying. Corsentinocrossed the road and said to Isaac: "Why don't youleave and we'll talk this thing over later when youhave calmed down and when you have sobered up."Isaac refused to leave saying that he was on countyproperty and that Corsentino could not make himmove.When Corsentino insisted that Isaac move,Isaac stillrefused and said that he "would whip him[Corsentino] up and down the highway." Corsentinoreplied that he would "call the law" and have Isaacremoved. Corsentino then had the police called, butby the time the police arrived Isaac had departed.After the police call had been placed, Viningwalked into Corsentino's office and, upon learningthat Corsentino had been insulted by Isaac, said toCorsentino that Isaac "wanted to kick my ass outthere, too."Then, on the suggestion of eitherCorsentino or, West, the three of them decided to filea complaint with a justice of the peace on the basis of"what happened in the road" between Isaac andCorsentino. Before filing the complaint, however,Corsentino talked to Respondent's counsel who gavehis consent to the filing` of the complaint and also tothe discharge of Isaac. On the same afternoon,November 21, Corsentino made out the dischargepapers for Isaac and had his check ready for deliveryFriday morning, the day, after Thanksgiving.WhenIsaac appeared at the, plant on Friday morningbefore the scheduled election, he was informed byWest that he had been fired.7Administrative Law Judge Schneider issued his Decision in the earliercase on January 28, 1974,which was subsequent to the events in this case.Respondent did not except to Administrative Law Judge Schneider'sDecision and it was thereforeadoptedpro forma8Corsentino testified that Isaac's insubordination consisted of thefollowing:The Administrative Law Judge found that Corsen-tino's decision to discharge Isaac was motivated notby Isaac's conductvis-a-vishimself and Vining butby his belief that Isaac whom he saw talking to otheremployees outside the plant was "probably continu-ing to criticize Respondent's policies, as he had doneinside the plant in an effort to counter Respondent'slastminute appeal to the employees to vote againstthe Union." There is absolutely no direct evidence tojustify this speculation by the Administrative LawJudge. Nothing that any of Respondent's supervisorssaid or did from the time that Isaac was escorted outof West's meeting to the time that the decision wasmade to discharge him supports this "guess" by theAdministrative Law Judge. Nor does the circumstan-tial evidence justify the Administrative Law Judge'sconclusion. The Administrative Law Judge dismissedallegationsthatRespondent had independentlyviolated Section 8(a)(1) of the Act. It is true that inan earlier case another Administrative Law Judgefound that Respondent had violated Section 8(a)(1)of the Act and that Isaac was a principal witness fortheGeneral Counsel in that case.? However, theearlier unlawful conduct occurred in July and August1973; the discharge of Isaac took place at the end ofNovember. There were no intervening unfair laborpractices and no evidence of hostility to Isaac duringthe August-November interval, despite the Union'sorganizational efforts inwhich Isaac played animportant part.Moreover,Respondent's offer toreinstate Isaac, made on the day of the election andrepeated subsequently, if Isaac would withdraw hisunfair labor practice charge indicates that Respon-dent was not strongly opposed to his continuedemployment and to his organizational activitieswhich might also be expected to continue.The Administrative Law Judge was influenced inreaching her conclusion that the discharge of Isaacwas discriminatory by her discrediting the testimonyof Corsentino that during the altercation in theparking lot Isaac had told him "to go ahead and firehim, he was just tired of this and wanted to be fired."Corsentino had testified that this was one of thereasonswhy he had discharged Isaac, the otherreasons being the threats to him and one of hissupervisors and Isaac's insubordination.8 The Ad-ministrative Law Judge credited Isaac's denial thathe had made a request to be fired because employeeBradley, a disinterested witness, credibly testifiedthat he had overheard the statements made by IsaacHe refusedto get offthe parking lot ... well,he wouldn't do what weasked him, what I asked himto do, toleave there without no big-without any big problemthere in the parkinglot,withoutcausing acommotion, just toquitand go on home, to quit causing a commotionand go on home,and hesays thathe just wasn'tgoing to do it. Icouldn't make himdo anything. TEXAS ROCKWOOL581to Corsentino and never heard Isaac ask to be fired.However, the Administrative Law Judge gave abroader construction to Bradley's testimony than theevidence warrants. Bradley did not testify that heheard the entire conversation between Corsentinoand Isaac.He testified on cross-examination by theGeneral Counsel:Q.Did you overhear any other conversation,other than the one you just told us about?A.Well, that's the onliest conversation that Iheard.Q.Did you stop and wait to listen to thisconversation?A.Well, I stopped and when they was talking,and I just stopped there a moment or two and Iheard a conversation and I went on across backto the job.Bradley thus testified to what he heard during the"momentor two" that he stopped to hear theconversationbetween Corsentino and Isaac and notthat Isaacdid not make the statement requesting tobe fired attributed to him by Corsentino. As bearingon the question of credibility between Isaac andCorsentino, I note that the Administrative LawJudge credited Corsentino's testimony against thedenial of Isaac that Isaac had threatened to beathim; that she refused to credit Isaac's testimonyagainst thedenials of Corsentino that Corsentino hadmade coercive remarks to him on or about Novem-ber 16; and that she discredited part of Isaac'stestimonyrelating towhat he said to Vining on beingescorted out of the November 21meeting.Moreover,the request to be fired attributed to Isaac byCorsentino appears to be consistent with the otherconduct of Isaac on November 21 found by theAdministrative Law Judge and to reflect Isaac'sfeeling of exhilaration induced.by the liquor he haddrunk. Finally, it is difficult to understand whyCorsentino should have fabricated what Isaac toldhim prior to his discharge since Isaac's undisputedconductbeginningwith his disruption of West'smeeting,9 his ridiculing and insulting of Vining,10 hisunjustified blaming of Respondent for the death ofWillie Knight, his threat to beat up Corsentino, andthe 'parking lot indisputably furnished sufficientgrounds for his discharge;11 there was no need toembellish perfectly good reasons by fabricating a heabout a request. I would therefore not accept theAdministrative Law Judge's finding that Corsentinolied when he testified that Isaac had asked that he befired during the embroglio on the parking lot.But inany event, even accepting the Administra-tiveLaw Judge's finding as to what Isaac said toCorsentino, I do not believe that, under the circum-stances of this case, the discrediting of this part ofCorsentino's testimony is sufficient to prove thatRespondent's true motive, in whole or in part, fordischarging Isaac was his union activities. At best itraises a suspicion of wrong motive, but suspicion isnot equivalent of substantial evidence.12 I wouldtherefore not adopt the Administrative Law Judge'sfinding that Respondent discharged Warren Isaac inviolation of Section 8(a)(3) of the Act.9 SeeNLRB. v. Prescott Industrial Products Co.,500 F.2d 6 (CA. 8,1974).Great DaneTrailers, Inc.,204 NLRB 536 (1973) (Member Fanningdissenting);Rockland Chrysler Plymouth, Inc,209 NLRB 1045 (1974).11SeeNLRB.v.Barberton Plastics Products,Inc.,354 F.2d 66 (C.A. 6,1965).12 "Substantial evidence is more than a scintilla,and must domore thancreate a suspicionof theexistenceof the fact to be established. 'Itmeanssuch relevant evidenceas a reasonable mind mightaccept as adequate tosupport a conclusion'.... " N.LR.B.v.Columbian Enameling andStamping Company, Inc.,306 U.S. 292, 300 (1939).It is not unlawful to discharge an employee for insolent, rough, andintimidatingconductcarried out in connection with union activities. TheBoardstatedinMateHolt Company,161 NLRB 1606, 1612 (1966):Moreover,even if we were preparedto find thatRespondent wasseeking anopportunityto terminate Davis because of its annoyancewith the wayin which he engaged in protectedactivity,we would not,in this case, find that Respondent discriminatorily discharged him. Themere fact that an employermay desireto terminate an employeebecause heengages in unwelcomeconcertedactivitiesdoes not, ofitself,establishthe unlawfulnessof a subsequent discharge. If anemployee provides an employer with a sufficientcausefor hisdismissalby engagingin conduct for which he would, havebeenterminated inany event, and the employerdischargeshum for that reason, thecircumstancethat the employer welcomed the opportunity to dischargedoes notmake it discriminatory and therefore unlawful. This, at most,is the situation in the present case.Accordingly, we find, contrary tothe Trial Examiner,that theGeneralCounsel has not proved by apreponderanceof the evidence that Respondent discnminatonlydischarged Davis.DECISION AND REPORT ON OBJECTIONSTO ELECTIONSTATEMENT OF THECASEFANNIE M. BoYIS, Administrative Law Judge: Case 16-CA-5359 was initiated by a charge filed on November 23,1973, and a complaint issued on January 29, 1974. Case16-RC-6413 was initiated on November 29, 1973, by' thefilingof objections to the conduct of an election onNovember 23. Respondent's alleged statements and con-duct forming the basis of the complaint and the objectionsto the conduct of the election being substantially the same,the two cases,simultaneously with the issuance of thecomplaint,were consolidated for purposes of hearing,ruling, and decision. A hearing on the consolidated cases,charging Respondent with violations of Section 8(a)(3) and(1) of the Act which affected the results of the election, washeld before me at Belton, Texas, on February 20 and 21,1974.The hearing was adjournedsinediependingenforcement of a subpena issued for the production ofcopies of a speech delivered by Respondent's general plantmanager to the assembled employees on the afternoon ofthe last working day before the election. After a resumed 582DECISIONSOF NATIONALLABOR RELATIONS BOARDhearing atFort Worth, Texas, on June 6, 1974, the hearingwas closed.Subsequent to the hearing counsel for thepartiesfiled briefs.Upon the entire record in these consolidated proceed-ings,uponmy observation of the demeanor of thewitnesses,and after careful consideration of the briefs, Imake the following:FINDINGS OF FACT1.COMMERCEJURISDICTIONRespondent is a Delaware corporation, maintaining itsprincipal office and place of _ business in Belton, Texas,where it is engaged in the manufacture and sale ofinsulatingmaterials.During the year preceding theissuanceof the complaint Respondent, in the course andconduct ofitsbusinessat its Belton plant, processed,packed, produced, sold, and distributed products valued inexcess of$50,000 directly to purchasers located outside theState of Texas. On the basis of these undisputed facts, Ifind that Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRetail,Wholesale and-Department Store Union, AFL-CIO, herein called theUnion,isa labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDA.Issues and BackgroundThe issues presented in these consolidated cases arewhetherRespondent shortly before a representationelection conducted on November 23, 1973, told an ardentunion supporter,Warren Isaac, that he had better starttalking the Union down if he wanted to keep his job;thereafter, on the last working day before the election,ejectedIsaac from an antiunion meeting called byRespondent because Isaac was engaging in concertedactivities for the mutual protection of himself and otheremployees; threatened to and did cause the arrest of Isaacfor engaging in a protected concerted or union activity;and on election day when Isaac appeared at the plant toact as an observer for the Union in the election, dischargedhim because of his protected concerted and union activitiesand threatened to have him arrested if he did not leaveRespondent's premises immediately-all in violation ofSection 8(a)(1) and (3) of the Act. These alleged acts, ormost of them, are also alleged to constitute grounds forsetting aside the results of the election conducted onNovember 23, which the Union lost. In addition, it isalleged that subsequent to the election Respondentengaged in further unfair labor practices by coercivelyinterrogating an employee about the Union and aboutemployee Isaac's continuing union activities. Respondentdenies that it engaged in any of the unfair labor practicesalleged. Serious credibility issues are presented.The Union started organizing Respondent's employeesin July 1973. During the course of the organizationalcampaign Respondent engaged in certain conduct foundby Administrative Law Judge Schneider in another unfairlabor practice case (JD-34-74) to be in violation, of Section8(a)(l) of the Act. That Decision was issued on January 28,1974, subsequent to the events alleged in this case.Respondent took no exceptions to the Decision and it wasadopted by the Board on March 4, 1974. Isaac testifiedagainstRespondent in that case and the unfair laborpractices found were based in substantial part upon hiscredited testimony.Isaac had also assisted the Union in its organizationalactivities by signing up other employees as members of theUnion and he had testified for the Union at a hearing inthe representation case. His union sympathies and activi-ties were well known to Respondent.B.Conversations Between Corsentino and Isaac inNovember 1973Robert Corsentino is Respondent's general plant super-intendent in charge of all of Respondent's plants but hashis office at the Belton, Texas, plant here involved wherehe works most of the time. It is the testimony of WarrenIsaac that on or about Friday, November 16, less than aweek before the election, when he had gone to the waterfountain for a drink, Corsentino stopped him in front ofCorsentino's office and told Isaac that if he wanted to keephis job, he had better start talking the Union down.Corsentino stated that he was going to Indiana (whereRespondent has a unionized plant) and that when hereturned, he wanted to hear that Isaac had been talking theUnion down. Isaac also testified: "Well, me and him talkedfor about, oh, about 10 or 15 minutes. He was telling meabout he didn't want nary a vote, not one, `I don't wantthem to have one vote here and you better start talking itdown.' " Although they talked about different thingsduring this period, according to Isaac, and Isaac answeredsome questions Corsentino asked, Isaac did not purport torecallanything else that was said. Isaac, did not tellCorsentino whether or not he would honor Corsentino'srequest that he talk the Union down.According to Isaac's further testimony, when he returnedto his work station one of the two forklift drivers-identified as the one who had difficulty in speaking andhad a hoarse voice-asked what Corsentino-"was on [his]case about" (a colloquialism meaning upbraiding), andthat Isaac replied that Corsentino "was just talking aboutthe Union."When Corsentino returned from Indiana a few daysbefore the election, according to Isaac, he paused as Isaacwas loading a truck and told Isaac "I haven't heard whereyou was talking the Union down ....'Ifyou're intendingto keep this job . . . you better start. I'd better hear whereyou talked it down." Isaac did not reply and Corsentinocontinued on his way down the dock. On cross-examina-tion, Isaac testified that Corsentino added: "I can't talk toyou all no more, but it's 24 hours before the election."'1The referenceto "24 hours before the election" would appear to be agarbled and confused referenceto the Board'sPeerless Plywood(107 NLRB TEXAS ROCKWOOL583Corsentino categorically denied having either of theconversations with Isaac described above. He testified thatthe only conversations with Isaac in November which hecould recall related to Isaac taking more than 20 minutesfor his luncheon break. Corsentino had talked to Isaacabout that, first in the lunchroom and later in his office inthe presence of Foreman Thompson, and Corsentino hadexcused Isaac for taking more than the normal lunchtimeupon learning that Isaac had missed his 10-minutemorning break. Neither on these or on any other occasionsinNovember, according to Corsentino, did he ever sayanything to Isaac about talking the Union down.Respondent's counsel, in attacking Isaac's credibility,asserts that there is an inconsistency in Isaac's testimony asto the location where the first alleged conversation withCorsentino took place. I am not convinced that there is aninconsistency in this respect.Isaac's testimony on direct is:"I went out to get me a drink of water at the water fountainand he stopped me in front of his office." On cross-examination, he stated that the water fountain is near theoffice and that he and Corsentino were "standing backright by the lunchroom door." The record does not showhow far the lunchroom door is from the water fountain andoffice, and, in the absence of any evidence to the contrary,Iwould assume that the three places mentioned were inclose proximity to each other and that the conversation, ifit occurred, was in the vicinity of each. Nevertheless, I donot find it easy to resolve the credibility issue herepresented.Unlike the situation before Judge Schneider inthepriorcasewhere he credited Isaac's testimonyregarding alleged statements made by Corsentino whenCorsentino merely testified that he did not recall makingthesestatementsattributed to him, here Corsentino flatlydenied making the statements testified to by Isaac. In thisparticular instance, I cannot resolve credibility on the basisof the demeanor of the witnesses, for each appearedequally convincing to me. In other respects, to which I willhereinafter refer, I have not wholly credited the testimonyof either Isaac or Corsentino and their general credibilityor lack of credibility does not help me here. There is onefurther factor, pointed out by Respondent's counsel in hisbrief,which tips the scales in resolving this difficultcredibilityissue.Isaac testified that one of Respondent'stwo forklift operators who observed Isaac and Corsentinotalking inquired of Isaac about the conversation and thatIsaac told him that Corsentino had been talking about theUnion. This employee, I believe, was sufficiently identifiedby Isaac that he could have been called to corroborate thefact that a conversation between Isaac and Corsentino hadoccurred. The General Counsel, on whom the burden of427 (1953)) rule which precludes employers and unions from makingelection speeches on company tune to massed assemblies of employeeswithin 24 hours before the scheduled time for conducting an election, thepurpose of such rule being to allow time for the effect of electioneeringspeeches to be neutralizedby the impact of other media of employeepersuasion.2Under Respondent's savings plan Respondent contributes an amountequal to that contributedby the employee, but the employee is notpermitted to contribute anything during the first year of his employment.During his second year, he may contribute at the rate of 10 cents for eachhour worked, during his third year 15 cents, with like increases for each yearworked thereafter. Until December 1972 Respondent permitted employeeswho quit their employment and were later reemployed to receive seniorityproof rests, did not call this employee. I therefore concludethat the General Counsel has not established by apreponderance of the evidence that the conversationsdescribed by Isaac above in fact occurred.C.The Events of November 21November 21, the day before Thanksgiving, was Isaac'sday off from work. Although Thursday is normally paydayat Respondent's plant, Isaac knew that on account of theplant being shut down for the Thanksgiving holiday,paychecks as well as the annual Thanksgiving turkey andother food would be distributed to the employees onWednesday, November 21. Accompanied by two friends,he drove to the plant at aboutI 1 a.m. to pick up his checkand food box. He was told in the office that he would haveto return and attend a meeting at the plant at about 12:15p.m. in order to get his check and box.Isaac then left and drove off with his two friends to buysome beer. Each consumed two cans of beer before theyreturned to the plant and parked on the side of the roadopposite Respondent's warehouse. Isaac left his friends inhis car while he went in to attend the meeting.The meeting was addressed by General Plant ManagerLanny West. He read from a prepared text on the subjectof the election ' which was to commence at 6:30 a.m. onFriday,November 23, pointing out why he felt theemployees should vote against the Union in the election. Itis not contended that anything in the prepared text, thoughantiunion in flavor, was unlawful or grounds for settingaside the election. At one point in the speech when Westreferred to the employees' savings and insurance program,he departed from the written text to call up to the platformseveral individual employees, to hand out paychecks tothem and to explain the nature of the deductions on thecheckstubs of each. West also had in his hand the paycheckforWillieKnight, an employee who had recently beenaccidentially killed and who had been buried only 2 daysbefore the speech. Isaac and Johnny Turlin were amongthe several employees called up to receive checks.Westused Knight's check to illustrate the insurance benefitsprovided by Respondent to Knight's widow; he usedIsaac's check to illustrate how much more money anemployee at Respondent's Belton plant could make,working overtime, than a similar employee at Respondent'sIndiana plant could make working 40 hours a week undera union contract; and he used Turlin's check to illustratehow Respondent's savings program, which was tied into itsseniority system, worked.2Turlin is one of the employees who at one time had quithis employment and, upon being reemployed prior tocredit for their prior employmentin figuring the amountthey were entitledto contributeto the savings plan and the amount Respondent wouldcontributein meetingthe amount contributed by the employee,'as well as infiguringthe amount of vacation and otherbenefits.Credit! for prequitseniority, however,was not given automatically.Employees had to ask forit. In December 1972 Respondentdiscontinued givingprequitseniority tothose who quitsubsequentto that datebut, upon request,continued torestoreprequit seniority to those whowerereemployed prior to December1972.Respondentnever called any meetingof its employeesto explain thenecessity for employees individuallyto request restorationof their prequitsenioritybut contends that itposteda notice on its bulletin boardexplaining thisnecessity. Isaac and quite a numberof theother employees, 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 1972, had received credit for his prequitseniority in figuring the amount he was entitled to and didcontribute and the like amount Respondent contributed tohis savings account. Immediately upon learning thatTurlin, a white man, had received credit for his prequitseniority,Isaac(who is black) in a loud voice askedwhether Earnell Johnson, a black man who had beenreemployed after having quit, had received his seniorityback. Johnson replied that he had not and called out onceor twice in a loud voice: "Well, where is mine? How come Ididn'tgetmy seniority back?" West asked Isaac as well asa few of the other employees who were talking to be quietand assuredthem that they could have an opportunity toask questions after West had completed his speech. Isaacwas quietfor only a fewminutes,then again started askingother black men in the audience who had been reemployedafter having quit, whether they had received their seniorityback. Again West asked him to be quiet. Isaac, however,continued to move through the crowd, asking the samequestion of several other black men, some of whom toldhim thattheyhad not received their seniority back.At one point Isaac remarked, "This is all just lily whitebusinesshere." He stated, "This is not right" and "This isnot fair."While moving about the room, Isaac-acciden-tiallyaccording to him, but deliberately, according toAssistant Superintendent Ed Vining-stepped on a 4 by 6foot iron plate, causing it to rock and make a loud clangingnoise.Isaac thengrinned broadly as he watched, whileVining stopped the plate from rocking. West told Isaac thathe would be escorted from the room if he madeanymorenoise.Isaac,nevertheless, proceeded to ask another blackman if he had received his seniority back. West thereuponinstructed Plant Superintendent Harold Berndt and Assist-ant Superintendent Vining to escortIsaacfrom the plant .3As Vining approached on the left side of Isaac, Isaac atfirst protested that he had a right to stay at the meeting,then, swinging his'right hand from the area of his pockettoward Vining's belt, asked, "Have you ever had a knife inyour belly?" Isaac laughed, as did other employeeswatching, when Vining jumped backward. Isaac' did nothave a knife and it was obvious, after the event, that Isaacwas merelyengagingin horseplay. As Vining and Berndtwere escortingIsaac toward the exit door, Isaac said toBerndt,"Harold, you are a pretty nice guy but Ed [Vining]is a chicken shit" and laughed afterwards. Near the door,Isaac askedif he would get a turkey box and Vining toldhim to takeone. Vining followed Isaac a few feet outsidethe door andsaid,"Happy Thanksgiving" or "Goodbye-now, go ahead and get in your car and g'o home." Isaacresponded that he did not have to go home and that thecity or county owned 60 feet on each side of the road wherehe wasparked. Nevertheless, Vining persisted, "Why don'tas Respondent knew,could not read or write and some of them apparentlynever learned thatitwas necessary specifically to request the restoration oftheir prequit seniority in order tobe entitled to it.sThe findingsregardingwhat took place at this meeting are based uponthe testimony of Isaac,Vining, and employee Parker. I do not credit thetestimonyof West that he' did notmentionseniority or explainthe savingsplan until after he had completed his speechand then onlyin response toquestions asked.4Vining testifiedthat he had smelled alcoholon Isaac'sbreath and thathe acted as if he had been drinking, that is, "he was so out of hand ... hewas just so loud...and you couldn't reason withhim." Vining explainedyou go on home? Maybe you'll feel better later on." 4 AsIsaac started toward his car, he told Vining, "Willie Knightkilled himself out here. You guys killed Willie Knightworking him somanyhours and everything."Isaac put his food box in the trunk of his car, thenobserving Knight's widow whom he had known for over 21years, in the second parked car behind his own, he wentover to talk to her. Vining followed him to Mrs. Knight'scar. Isaac stated that the Union had sent Willie Knight awreath but that the Company had not sent anything.Vining responded that he believed the Company had sentflowers or a wreath or something. He told Mrs. Knight thatCorsentino had a check for her and asked her to move hercar to the front door of the plantacrossthe road andoffered to put her food box in her car for her. As she wasmoving her car, Isaac talked to some of the otheremployees at their cars, then, walking in the road towardthe plant, he told Vining, "I would like to beat the slut outof you guys, all of you s.o.b.s." 5Vining sought out General Plant Superintendent Corsen-tino and told him that Mrs. Knight was waiting to see him,but did not at that time mention Isaac. After Corsentinohad given Mrs. Knight her deceased husband's paycheckand savings, he noticed Isaac across the road gesticulatingwith his hands and talking in a loud voice, but could notunderstand what Isaac was saying. Corsentino went acrossthe road and asked Isaac: "Why don't you leave and we'lltalk this thing over later when you have calmed down andwhen you have sobered up." Isaac replied that he was noton Respondent's property, that he was on county propertyand that Corsentino could not make him move. Corsentinoinsisted that Isaac had to move and Isaac said thatCorsentino could not make him move and he "would whiphim [Corsentino] up and down the highway." Corsentinoresponded, "Well, fine, I'll just call the law and just haveyou removed and have you picked up." Corsentino thenwent into the plant and asked Superintendent Berndt tocall the police. Berndt did so but by the time the policearrived, Isaac had already gone. Isaac's explanation was:"Well, they went back inside, I didn't have nobody else toargue with, so I drove off."6D. Isaac's Discharge on November 23A preelection conference was scheduled by a Boardrepresentative for 6:15 a.m. on November 23, just beforethe election which was to start at 6:30 a.m. Since Isaac wasto be the Union's observer at the election, he appeared atthe plant shortly after 6 a.m. with Union RepresentativesStewart and Mangram and Board Agent Maynes. WhenGeneral Plant Manager West arrived and saw Isaac, heasked Union Representative Mangram: "What's this manthat Isaac was "usually a real quiet type person"and Vining had never seenhim talking loud before.5The findings with respect to what took place while Isaac was beingescorted out of the plant and up to this point are based upon the creditedtestimony of Vining,corroborated in substantial respects by the testimonyof Isaac. I do not credit Isaac's testimony which is inconsistent with theabove account.6The findings in the above paragraph are based principally upon thetestimony of employee L. C. Bradley,who witnessed the scene while puttinghis food box in a car parked just behind Isaac's car,and that part ofCorsentino's and Isaac's testimony which I credit. TEXAS ROCKWOOLdoing on Rockwool property? This mean is fired." BeforeMangram could answer, West told someone who was justarriving, "Call the law.Warren's on the premises. Get thisman off." Corsentino and Respondent's counsel, Hunt,followed by employeeWeadock, who was to be theCompany's observer in the election, arrived as UnionRepresentative Stewart toldWest that he would makeIsaac'sbond if West had him arrested and that thescheduled electionwould be canceled because the Unionwas unwilling to hold an election with its observer fired.Stewart wrote out an unfair labor practice charge on thespot and gave it to the Board agent. Corsentino told West,"Well, hold it here, let me run this," then after a shortconference at one sidebetweenWest, Corsentino, andHunt, one of them announced that the police would not becalled and that there would be no objection to Isaacserving as an observer in the election. The union represent-atives, though reluctant to proceed with the election, werepersuaded by the Board agent that the election should takeplace and that the ballots would be impounded. Corsentinotold Isaacjust beforethe electionthat he should return forhis paycheck during the afternoon.Isaac did return for his paycheck that afternoon after theelection was over. He was never told why he was beingfired but Corsentino offered to take him back at that timeif the Union withdrew the charge filed on his behalf andconsented that the ballots be counted. Isaac replied that hepreferred for the Union to handle the matter.Shortly after Isaac went home that afternoon, a police-man arrived with a warrant for his arrest and he spent thenight in jail. A local attorney, at the request of UnionRepresentative Stewart, arranged for his release on bondthe next morning. The arrest apparently was made on acomplaint signed by Corsentino and filed with Justice ofthe Peace Campbell on the afternoon of November 21. Thecomplaint was later dismissed by ti Le judge, without ahearing,and without the knowledge or consent ofRespondent.E.Reasons Assigned by Respondent for theDischarge; Analysis and ConclusionsThe decision to discharge Isaac was made on Wednesdayafternoon,November 21, after Corsentino had instructedSuperintendentBerndt to call the police. As Viningtestified,he walked into Corsentino's office just after thepolice had been called,and upon learning "that Bobby[Corsentino] had been insulted by him [Isaac], too,"Vining told Corsentino, "Yes, he wanted to kick my ass outthere, too." Then, on the suggestion of either Corsentino orWest, the three of them decided to file a complaint withJudgeCampbell on the basis of "what happened in theroad" between Isaac and Corsentino.Before filing thecomplaint, however, Corsentino talked to Respondent'scounsel, Hunt, on the telephone and on the basis of whatCorsentino told Hunt, the latter gave his consent that thecomplaint be filed and that Isaac be discharged. On thesame afternoon,according to Corsentino, he made outdischarge papers for Isaac and bad his check ready fordelivery on Friday morning.Corsentino testified that he fired Isaac because ofinsubordination and threats and because Isaac asked585Corsentino to fire him. The latterreason wasmentioned byCorsentino for the first time on cross-examination. Ananalysis of Corsentino's assigned reasons can best be madeafter considering his entire testimony on this subject. Hewas not asked the reason for Isaac's discharge on direct buttestified that he told Respondent's counselon November21 that he "wanted to fire the man because of hisinsubordination and his conduct." On cross-examination,he was asked and testified as follows (at transcript pages286-289 and 298):Q.Was the insubordination that you are talkingabout the insubordination of allegedly using foul andobscene language in describing certain supervisors?A.No. He told me to go ahead and fire him, hewas just tired of this and he wanted to be fired.Q.At what point did he do that?A.This was out in the street .... Not in thestreet, on the parking lot. His car was in the street. Hewas on the parking lot.Q.Then you fired him at his request, is that yourstatement?A.Right. Partially.Q.That's the reason you fired him, because herequested it?A.This and he was-he'threatened me and one ofmy supervisors and because of the insubordination.Q.All right. The insubordination, is that the foullanguage?A.He wouldn't listen to anybody, I don't knowwhat you would-Q. . . . I want to know what you fired him for. Youwere the authority.A. I said insubordination and threats.Q.All right.A.And that he asked me to fire him, too.Q. . . . Second item was he was threatening. Thatwas where he alleged offered to whip the hell out of orsomething to that effect?A.Yes.*****Q.The third item you say is insubordination. Now,did he refuse to performanywork assignment of anykind?A.He refused to get off the parking lot ... well,he wouldn't do what we asked him, what I asked him todo, to leave there without no big-without any bigproblem there in the parking lot, withoutcausing acommotion, just to quit and go on home, to quitcausing a commotion and go on home,and he says thathe just wasn't going to do it.I couldn't make him doanything.Q.All right. Now, he, of course, testified that hewas out on public property. You say he was out thereblocking the parking lot, if I remember your testimonycorrectly.A.This is correct. His car was parked blocking theparking lot. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.So the commotion you're talking about is thathe wouldn't move the car for you, is that a fairstatement?A.No. He was causing a commotion out there. Hewas stopping the people from getting out of the parkinglot.He was throwing his hands up hollering.Q.Now I believe you also testified that Mr. Isaacasked you to fire him, is that correct?A.Well, he-yes, he asked me several times, andthe last timeI took him up on it.The third assigned reason for Isaac's discharge men-tioned for the first time by Corsentinoon cross-examina-tion is notsupported by the testimony of any other witness.Isaac, recalled as a rebuttal witness, denied that he ever atany time requested Corsentino to fire him. EmployeeBradley, called by Respondent as a witness after thecompletion of Corsentino's testimony, credibly testifiedthat when taking his turkey box out to his son's car, whichwas parked immediately behind Isaac's car, he overheardthe statementsmade by Isaac and Corsentino and neverheard Isaac ask to be fired. Moreover, no mention wasmade of any such alleged reason by Respondent's counselin his openingstatement at the hearing or even in his brieffiled subsequent to the hearing. I am convinced and findthat Isaacdid not request that he be fired.It is notedthat the insubordination charged to Isaac wasnot his conduct in disrupting the antiunion meeting whichhe was required to attend on his day off from work in orderto gethis paycheck but, rather, his conduct outside theplant when Corsentino requested him to go home. Hereagain, thereisno other support in the record forCorsentino's testimony thatIsaac'scar was blocking theemployees' cars from leaving the parking lot or that Isaacwas causinga commotion by standing on the parking lot,hollering at people and preventing them from leaving. It isclear from the record thatIsaac'scar was only one ofseveral carsparked on the shoulder of the road across fromthe plant and that the parking lot across the road from theplant had about a 300-foot frontage along the road, withno specific points for entrance or exit. Cars could and didpull out from the parking lot at any place along this 300feet.Obviously one car, Isaac's, or even several cars, couldnot have blocked the exit from the parking lot. Nor is thereany support for Corsentino's testimony that Isaac wascausing acommotion in the parking lot. Charlie Swinney,one ofIsaac's friendswho was waiting for him inIsaac'scar, testified that Isaac was on the side of the road andanother man in the road when they had a conversationabout something, which Swinney could not hear becausethe windows of that side of the car were closed. He sawIsaac gesticulatingwith his hands but not in a threateningmanner.Respondent'switnessBradley described bothCorsentino and Isaac as being across the highway from theplant and abouta car's lengthfrom his own car when heheard the altercation. He testified that Isaac "was justwaving hishands normally" as he talked. Although I amsatisfied that Corsentino did see Isaac gesticulating andtalking tosome of the employees as they were going towardthe parking lot, I am convinced from all the evidence thathewas not causing any commotion or in any waypreventing the employees from going to their cars orleaving the parking lot.Any commotion which occurred was manifestly causedby Corsentino's arrival and request that Isaac leave and hisinsistencethatIsaachad to leave afterIsaacprotested thathe was on public property and would not leave. Although Ido not mean to condone the intemperate language used byIsaac when he said he would whip Corsentino up anddown the highway, I do not believe that Corsentinoconsidered the statementas a seriousthreat or that hefeared any personal injury. Isaac made no move to put thethreat into execution and Corsentino, a younger and largerman (34 years old and weighing about 170 pounds) thanIsaac(52 years old and weighing about 150 pounds) couldwell have defended himself hadIsaac madeany move toactually engage in a fight.I have no doubt that Isaac on November 21 did engageindisruptive conduct which warranted Respondent inejecting him from the meeting being addressed by GeneralPlant -ManagerWest.Corsentino did not assign thatconduct as one of the grounds for discharging Isaac,however-perhaps because Respondent had required him,a known strong union protagonist, to attendthe meetingon his timeoff,when he was not being paid to attend, inorder to receive his paycheck, because Respondent hadused Isaac's paycheck in furtherance of its purpose todemonstrate to the employees that they would be better offwithout the Union since, working overtime, they werereceiving more take-home pay than Respondent's union-ized plant which was on a 40-hour work schedule, andbecause Corsentino realized thatstatementsmade by Westabout Respondent's savings plan and the restoration ofseniority under that plan to employees who had quit andbeen rehired had probably provoked Isaac into counteringthat argument of West for rejecting union representationby trying to make the point that Respondent wasadministering the plan discriminatorily in favor of its whiteemployees. To have assignedIsaac's conduct which tendedto disrupt the meeting as one of the reasons for dischargingIsaac would have raised the question whetherIsaac wasengagingin a protected concerted activity-a questionwhich Respondent may have wished to avoid raising and aquestion which I find it unnecessary to decide.Corsentino likewise rejectedas a reasonfor dischargingIsaac the latter's conduct on the way out of the plant onNovember 21-his playfulpretenseof knifing AssistantPlantSuperintendentVining and calling the latter a"chicken shit" after he jumped backward from the feignedknife thrust.Isaac's gesturewas clearly mere horseplaywhich evoked laughter from the audience and his use offoul language did not appear to offend Vining, for thelatter wished him a "Happy Thanksgiving" at the door andhimself later used rather earthylanguagewhen reporting toCorsentino that Isaac had "wanted to kick [his] ass outthere, too."I am convinced that Corsentino at the hearing selected asthe asserted reasons forIsaac'sdischarge the incidentswhich occurred outside the plant in connection with theattemptsof Vining and Corsentino to forceIsaac to leave TEXAS ROCKWOOL587the area because, in Corsentino's view, Isaac's conduct onthe surfacewould seem less defensible. As alreadyindicated, I do not believe that Corsenhno regarded Isaac'sthreat to whip him up and down the highway as a threat ofimmediateviolence. Isaac made no move to carry out thethreat.The threat, as Corsentino knew, was provoked byCorsentino's insistencethat Isaac immediately removehimself and his car from public property, where he had alegal right to be.Isaac's statementto Vining that he "wouldlike to beat the shit out of you guys, all of you s.o.b.s," waslikewise nota threat of immediate harm to anyone andobviously was not taken seriously by Vining, for he did notmention itto Corsentino when telling Corsentino shortlythereafter that Mrs. Knight was waiting tosee him.He toldCorsentino about it onlylater-when Corsentino told himabout hisexperiencewith Isaac outside the plant.BothVining and Corsentino knew thatIsaacwasnormally a very quiet man and that his conduct onNovember 21 was explained in large part by the fact thathe was under the influenceof alcohol. Vining testified thatIsaac was "usuallya real quiet type person" and thatNovember 21 was the first time Vining had ever seen himloud. Corsentino, too, conceded that Isaac normally was "agood employee . . . . He was a quiet man. He done hiswork and when he finished his work he sat down anddidn'tcauseanybody any problems no way, shape, orform" but that "when he was a little bit under the influenceof alcohol, he would get a little bit obnoxious." Isaac hadnever had alcohol on his breath while at work but a year ortwo prior to November 1973, when Isaac had returned tothe plant onhis day off from work to pick up his check,Corsentino had smelled alcohol on his breath.RecognizingIsaac's vulnerability to alcohol, Corsentino had on Novem-ber 21 told Isaac to leave and return later to talk thingsover when Isaac had calmed down and sobered up.Viewing the total picture, I am persuaded that Corsenti-no (whose decisionitwas to dischargeIsaac),would nothave discharged him despite his offensive conduct outsidethe plant on November 21 but for the fact that he knewIsaac was astrong supporter of the Union and believedthat Isaac,whom he sawtalking to other employees outsidethe plant, was probably continuing to criticize Respon-dent's policies,as he had done inside the plant in an effortto counterRespondent's last-minute appeal to the employ-ees to vote againsttheUnion. If Vining told Corsentinowhat Isaachad said to him in the road, as he said he did,Corsentino knew that Isaac had not only attacked thefairnessof the application 'of Respondent's seniority rulesbut had also accused Respondent of being responsible forWillieKnight'sdeath by working him long' hours,accusationswhich could have had some effect upon theelection to be held on the day after Thanksgiving.Unwilling to rely upon the actual facts, Corsentino felt itnecessaryto justify his decision to discharge Isaac byembellishingupon the gravity of Isaac's conduct andadding anentirelynew assertedreason for the discharge oncross-examination.Thus, Corsentino testified that Isaac'scar was blockingthe exit ofcarsfrom the parking' lot andthat Isaac himself was on the parking lot causing acommotion and preventing employees from leaving-charges denied by Isaac and not supported even byRespondent'sotherwitness to the events, employeeBradley; and on cross-examination Corsentino testifiedthat he discharged Isaac in part because Isaac asked threetimes to be discharged, something which I have found didnot occur. I find upon the entire record that the reasonsassertedby Respondent for discharging Isaac werepretextual and that the real reasonwas Isaac's continuedadherence to and support of the Union. The discharge wastherefore in violation of Section 8(a)(3) and (1) of the Act.In reaching this conclusion, I do not mean to condoneIsaac's threatening statements to Corsentino or to Vining.His conduct was reprehensible even if provoked byCorsentino's and Vining's attempts to make him leavepublic property. My conclusionis based, rather, upon myconviction that Isaac's threats were not the motivatingreason for Isaac's discharge.F.Alleged Independent Violations of Section 8(a)(3)of the Act on or About November 21and December 3The General Counsel and Union contend that Corsenti-no's statement to Isaac when the latter refused to move hiscar and threatened to whip Corsentino up and down thehighway on November 21 that Corsentino would have himarrested and Corsentino's subsequent filing of a complaintresulting in Isaac's arrest constituted an independentviolation of Section 8(a)(1) of the Act. The Union arguesthat the action taken by Corsentino was not based uponany real fear of harm (a conclusion with which I agree) butwas taken because Respondent believed it would have acoercive effect upon Isaac and the other employees. I amconvinced, however, that Corsentino had no such specificcoercive intent in taking such action. Rather, I believe thatCorsentino made the threat and carried it out because hefelthumiliated by Isaac's statementsin the presence ofemployee Bradley and possibly other employees. As Viningdescribed it, Corsentino "had been insulted" by Isaac. Ihave no reason to conclude that either Bradley or anyother employee who may have heard Isaac's threat wouldhave been coerced in his right to vote freely in the electionby Corsentino's counter threat. It is accordingly found thatRespondent did not violate Section 8(a)(1) of the Act bythreatening to and causing Isaac's arrest.On or about December 1, according to the creditedtestimony of ex-employee Parker, Corsentino came to thedock where Parker was then working and asked Parker ifhe had received a letter from the Union regardingIsaac'sejection from the November 21 meeting. Parker repliedthat he had not received one but hadseen sucha letter.Corsentino then asked whetherIsaac`was still thinkingabout getting the Union in and Parker replied that Isaacwas. Parker asked Corsentino: "Reckon Warren will beable to come back to work?" Corsentino replied that Isaaccould come back to work any time he wanted to.7Interrogation of employees by an employer about unionYCorsentinodid notdeny asking these questions and making thesestatementsbut testified that he added a conditionto his statementthat Isaaccould come back to work at any timehe wanted to. That conditionwas thatthe unfair labor practicecharges filed against Respondent and theUnion's,objections to the electionwould have to be dropped. Although I have nodoubt that that is what Corsentino meant-for those conditionsremainedeven at the time of the hearing-I do not believe that Corsentino botheredto explain this to Parker. 588DECISIONSOF NATIONAL LABOR RELATIONS BOARDactivities, especially union activities of other employees,has usually, but not necessarily, been held by the Board tobe unlawfully coercive. The circumstances of each casemust be considered. On the bare facts here presented, I amnot convinced'that Corsentino's statements were coercive.The significance of Corsentino's inquiry about the Union'sletter is not clear. In the absence of any suggestion to thecontrary, I would assume that Corsentino had heard aboutsuch a letter and was merely interested, especially in viewof the pending unfair labor practice charges, in seeing acopy to ascertain what the Union was telling the employeesaboutRespondent's conduct and was not trying toascertain whether Parker was pro- or antiunion. Corsenti-no's inquiry as to whether Isaac was still thinking aboutgetting the Union in might well warrant an inference thatRespondent would be willing to take Isaac back if he hadgiven up his union proclivities but such an inference wasnegated by Corsentino's statement that Isaac could comeback any time he wanted to-after Parker's affirmativereply to Corsentino's inquiry. Neither the General CounselorUnion have pointed out how anything said byCorsentino during this conversation could have interferedin any way with Parker's organizational rights. I do notfind any violation of Section 8(a)(1) based upon thisconversation.N. THE OBJECTIONSTO THE ELECTIONThe Union's first and second objections to the electionrelated to the announcement of Isaac's discharge just priorto the preelection conference on November 23 and thethreat to have him arrested if he did not leave Respon-dent's premises immediately. These two related objectionswill be considered together.Respondent contends that since there is no evidence thatany employee was told prior to the time he voted aboutIsaac'sdischarge and the threat to have him arrested, itcannot be inferred that Isaac's discharge and the threat ofarrest had any effect upon the results of the election. I donot agree.Even if employee Weadock, the companyobserver,who followed closely behind Corsentino andAttorney Hunt as they approached the scene, did not hearWest'sstatementthat Isaac had been discharged andwould be arrested if he did not leave the premises, it is afair inference from what followed immediately thereafter-Union Representative Stewart's protest against holding theelection with the Union's observer fired or jailed and theimmediate filing by him of an unfair labor practice charge,followed by the huddle by management representativesand the subsequent announcement that they were with-drawing their objection to Isaac remaining on the premisesand would not have him arrested-that Weadock learnedwhat had happened. But regardless of what _ employeeWeadock may have heard or failed to hear, it would seemextremely unlikely that ` such an unusual event did notcome to the attention of employees in the voting unit priorto the time they voted. In addition to Isaac, the two unionrepresentatives and the Board agent, there were three8The threat to have Isaac arrested when he appeared at the plant on themorning of November 23 was not alleged and therefore is not found to bemanagement representatives (Vining, Berndt, and QualityControl Supervisor Jackson) present when West made thedischarge announcement and the threat to arrest Isaac. Itwould have been unnatural for all of them in addition toWeadock and Corsentino to have kept silent about such animportantmatter throughout periods covered by thepolling, which started at 6:30 a.m. for the first shift and ranbetween 12 noon and 1 p.m. for the second shift.The unlawful discharge of a prominent union supporter,who had been selected to act as the Union's observer at theelection, and the threat to have him arrested if he did notleave the premises, are types of conduct which wouldnaturally tend to interfere with a free choice at the polls. Ifind that such conduct by the Company constitutedgrounds for setting aside the election .8The Union's Objection 3 asserts that Isaac was ejectedfrom the captive audience meeting on November 21because of his opposition to the Company's antiunionpoint of view. This objection is rejected because, as I havefound, even though Isaac was apparently merely trying tomake counterarguments to meet West's arguments in thepreelection speech, the Company was nevertheless war-ranted in having him escorted from the meeting fordisrupting the meeting and for refusing to wait until theconclusion of West's speech to ask questions or makestatements, asWest told him he could do. Objection 7appears to be a general or coverall objection and, to theextent that it may embrace alleged conduct not covered byObjections 1 and 2, it is overruled.CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure ofemployment of Warren Isaac because of his unionsympathies and activities, thereby discouraging member-ship in the Union, Respondent has engaged in an unfairlabor practice within the meaning of Section 8(aX3) and (1)of the Act.2.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.3.A preponderance of the evidence does not supportthe allegations of the complaint that Respondent violatedSection 8(a)(1) of the Act except in connection with itsdischarge of Isaac.THE REMEDY1.Recommendations regarding Case 16-RC-6413In view of my fording that Respondent interfered withthe exercise by its employees of a free and untrammeledchoice at the polls by announcing the discharge of theUnion's observer and by threatening to have him arrestedifhe did not leave Respondent'spremiseswhere thepreelection conference and election was to be conductedon November 23, it is recommended that the electionresults be set aside and that Case 16-RC--6413 be severedfrom this proceeding and remanded to the Regionalan unfair labor practice, but itis alleged and is foundto be part of thegrounds forsetting aside the election. TEXAS ROCKWOOL589Director for ,Region 16 for the purpose of conducting anew election at such time as he deems the circumstanceswill permit the free choice of a bargaining representative.2.Recommendations regarding Case 16-CA-5359It having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(3) and (1)of the Act,my recommended Order will require that itcease and desist therefrom and take the affirmative actionnormally required to remedy unfair labor practices of thenature found.To remedy the discriminatory discharge of Warren Isaac,Respondent will be required to offer him immediate andfull reinstatement,without prejudice to his seniority andother rights and privileges,andmake him whole for anyloss of earnings he may have suffered by reason of hisdischarge,with backpay computed on a quarterly basis,plus interest at 6 percent per annum,as prescribed inF.W.Woolworth Co.,90 NLRB 289 (1950),andIsis Plumbing &Heating Co.,138 NLRB 716(1962).Upon the foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of the Act,there is hereby issued the following recom-mended:ORDERSTexas Rockwool, Division of Rockwool Industries, Inc.,Belton, Texas, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating in regard tothe hire and tenure of employment of employees becauseof their union sympathies or activities.(b) Inanyother manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Warren Isaac reinstatement to his former job,or, if such job no longer exists, to a substantially equivalentposition, without prejudice to his seniority and other rightsand privileges, and make him whole in the manner set forthin the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examinationand copying, allpayroll records,socialsecurity payment records, timecards,personnelrecords and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c) Post at its Belton, Texas, plant copies of the attachednoticemarked "Appendix." 10 Copies of the notice, onforms provided by the Regional Director for Region 16,after being duly signed by an authorized representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat the notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 16, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not herein found.IT IS FURTHER ORDERED that the election conducted inCase 16-RC-6413, be and it herebyis set aside; that saidcase be and it hereby is remanded to the Regional Directorfor Region 16 for the purpose of conducting a new electionat such time as he deems the circumstances permit the freechoice of a bargaining representative.9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adoptedby theBoard and becomeitsfindings, conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.19 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILT, offer Warren Isaac full reinstatement andpay him for any earnings he may have lost as a result ofhis discharge on November 23, 1973, plus 6 percentinterest.WE WILLNOT discourage membership in Retail,Wholesale and Department Store Union, AFL-CIO, oranyother labororganization,by discharging employeesor otherwise discriminating against them because oftheir union sympathies or activities.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exerciseof theirrights guaranteed under Section7 of the Act.TEXAS ROCKwooL,DIVISION OF ROCKWOOLINDUSTRIES, INC.